t c memo united_states tax_court marion j wells petitioner v commissioner of internal revenue respondent docket no filed date steven r anderson briana j fehringer and brian f huebsch for petitioner miles b fuller for respondent memorandum findings_of_fact and opinion paris judge by notice_of_deficiency issued pursuant to sec_6212 respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure and dollar_figure for and respectively in the notice_of_deficiency respondent also determined that petitioner is liable for a sec_6662 accuracy- related penalty of dollar_figure for the issues for decision are whether petitioner may immediately deduct expenditures under sec_162 totaling dollar_figure and dollar_figure for and respectively and whether petitioner is liable for an accuracy-related_penalty under sec_6662 for findings_of_fact petitioner was a highway project engineer for the colorado department of transportation until she retired in she owns and lives on a 265-acre property in garfield county colorado petitioner has lived on the property continuously since before that she had lived on the property intermittently since her father owned the property before petitioner petitioner cultivates approximately white french hybrid rind grapevines on three patches of open land at the northern end of the property in better years the vines produced up to four tons of grapes which petitioner would sell to a local winery more recently petitioner has harvested only to big_number pounds of grapes per year because adverse weather conditions and bears apparently have caused damage to her harvest as her harvest has dwindled petitioner has taken to crushing her grapes for juice which she sells in gallon jugs to local buyers petitioner also leases a portion of the southern part of the property for horse and cattle grazing although droughty weather conditions during parts of the year have limited the number of animals she is able to graze on the land petitioner reported dollar_figure and dollar_figure of gross_income_from_farming for and respectively on schedules f profit or loss from farming attached to her returns for and petitioner reported total farming expenses of dollar_figure and dollar_figure for and respectively there is a spring in the southern part of petitioner’s property in petitioner’s father installed an underground pipe to carry water from the spring to other areas of petitioner’s property spring line the spring line runs downhill from south to north for about big_number feet and supplies among other things the grazing pasture and an irrigation system in the fields where petitioner grows grapes the spring line was originally constructed of 2-inch black polyethylene pipe black pipe but at least big_number feet of the spring line was replaced in with 2-inch blue pure-core pipe blue pipe sections of black pipe are connected with joints that fit together and are then secured with a hose clamp sections of blue pipe are connected with compression fittings and can withstand higher pressures blue pipe is more expensive higher quality pipe various roads both public and private traverse and border the property see infra appendix exhs 17-p 23-r one of the private roads runs from petitioner’s father’s house in the north to above the spring in the south access road another private road runs from the county road in the east to the access road kuiper road additionally the stubbs pad an oil or gas site sits to the south of petitioner’s southern property line on a neighboring property and above the spring in terms of elevation expenditures in petitioner hired robert schwartz to perform work on her property petitioner paid mr schwartz dollar_figure for labor equipment and materials costs relating to various projects in the projects included work on or relating to petitioner’s private roads work on the spring line digging holes for new grape vines spreading manure and construction of a storage yard mr schwartz provided petitioner invoices listing the work completed and the costs 2over the course of several years petitioner made a variety of complaints to the operator of the stubbs pad to the energy advisory board and to the colorado oil_and_gas commission alleging among other things that the operator of the stubbs pad site was not properly handling runoff from the site the records of these three entities however contain no mention of a flood of water from the stubbs pad petitioner alleges that a flood occasioned many of the expenditures described below also in petitioner hired mead fencing to reset fences that had to be removed to complete work on the spring line and the storage yard petitioner paid dollar_figure for the fencing work petitioner timely filed her form_1040 u s individual_income_tax_return reporting adjusted_gross_income of dollar_figure and total_tax of dollar_figure in the notice_of_deficiency respondent determined that none of the expenditures discussed above are deductible under sec_162 respondent allowed an increase in a depreciation deduction and sec_179 expense of dollar_figure for expenditures in a wildfire burned approximately acres of the property burn area before the fire petitioner used a small part of that land for grazing in petitioner determined--after consulting a friend who had experience restoring burned land--that the fire had rendered the land hydrophobic ie the heat of the fire had decreased or destroyed the land’s capacity to absorb water petitioner hired mr schwartz to remove burned tree stumps and boulders and turn the soil so that the entire 26-acre area could be used for forage petitioner paid mr schwartz dollar_figure to rehabilitate the burn area in mr schwartz again provided petitioner invoices listing the work completed and the costs petitioner timely filed her form_1040 reporting adjusted_gross_income of dollar_figure and total_tax of dollar_figure in the notice_of_deficiency respondent determined that the expenditures discussed above must be capitalized rather than deducted immediately respondent allowed an increase in a depreciation deduction and sec_179 expense of dollar_figure for petitioner who is a resident of colorado filed a timely petition contesting the notice_of_deficiency opinion the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving by a preponderance_of_the_evidence that those determinations are erroneous rule a 290_us_111 i capital expenditures v current deductions sec_162 permits taxpayers to currently deduct the costs of ordinary and necessary expenses including incidental repairs that neither materially add to the value of property nor appreciably prolong its life but keep the property in an ordinarily efficient operating condition see sec_1_162-4 income_tax regs in 3petitioner filed a motion to shift the burden_of_proof under sec_7491 the court will deny petitioner’s motion in an order released concurrently with this opinion contrast sec_263 requires taxpayers to capitalize costs incurred for permanent improvements betterments or restorations to property in general a taxpayer must capitalize expenditures that add to the value or substantially prolong the life of the property or adapt the property to a new or different use sec_1 a -l b income_tax regs deductions under sec_162 are exceptions to the norm of capitalization 503_us_79 an income_tax deduction is a matter of legislative grace the taxpayer bears the burden of proving its right to a claimed deduction rule a welch v helvering u s pincite whether an expense is deductible or must be capitalized is a factual determination 108_tc_265 courts have adopted a practical case-by-case approach in applying the principles of capitalization and deductibility id citing 72_tc_1 the decisive distinctions between current expenses and capital expenditures ‘are those of degree and not of kind ’ id quoting welch v helvering u s pincite in ill merchs tr co v commissioner 4_bta_103 cited with approval by 400_f2d_686 10th cir which involved the cost of shoring up a wall and repairing a foundation needed to prevent a building from collapsing the board_of_tax_appeals drew the following distinctions to repair is to restore to a sound state or to mend while a replacement connotes a substitution a repair is an expenditure for the purpose of keeping the property in an ordinarily efficient operating condition expenditures_for that purpose are distinguishable from those for replacements alterations improvements or additions which prolong the life of the property increase its value or make it adaptable to a different use the one is a maintenance charge while the others are additions to capital_investment which should not be applied against current earnings an asset need not be completely out of service or in total disrepair for the general plan_of_rehabilitation_doctrine to apply norwest corp v commissioner t c pincite the u s court_of_appeals for the tenth circuit to which this case is appealable absent a stipulation to the contrary see sec_7482 has evolved what may be called the ‘one-year’ rule_of thumb under which an expenditure should be capitalized ‘if it brings about the acquisition of an asset having a period of useful_life in excess of one year or if it secures a like advantage to the taxpayer which has a life of more than one year’ wehrli f 2d pincite quoting hotel 180_f2d_310 10th cir aff’g 12_tc_561 the court_of_appeals has cautioned however that the one-year_rule was intended to serve as a mere guidepost for the resolution of the ultimate issue not as an absolute rule requiring the automatic capitalization of every expenditure providing the taxpayer with a benefit enduring for a period in excess of one year id moreover the court_of_appeals id pincite has superimposed an overriding precept that an expenditure made for an item which is part of a ‘general plan’ of rehabilitation modernization and improvement of the property must be capitalized even though standing alone the item may appropriately be classified as one of repair whether the plan exists and whether a particular item is part of it are usually questions of fact to be determined by the fact finder based upon a realistic appraisal of all the surrounding facts and circumstances including but not limited to the purpose nature extent and value of the work done eg whether the work was done to suit the needs of an incoming tenant or to adapt the property to a different use or in any event whether what was done resulted in an appreciable enhancement of the property’s value fn ref omitted ii the parties’ arguments the parties agree that the primary issue before the court is whether the and expenditures may be deducted under sec_162 respondent has not asserted under sec_183 that petitioner’s farming activities were not engaged in for profit or that petitioner did not pay the costs listed on the invoices in the appropriate years and the court therefore does not consider any such issues petitioner argues that all of her expenditures are deductible under sec_162 as repairs respondent argues that none of the expenditures is deductible under sec_162 either because the expenditures are personal under sec_262 or because the expenditures must be capitalized under sec_263 iii petitioner’s case as the principal pieces of evidence in support of her case petitioner provided her testimony invoices from mr schwartz describing the work he performed on her property in and and two invoices from mead fencing describing associated work in and an allocation document for the expenses there are six invoices from mr schwartz listing expenditures made in two of which are composed of two separately numbered sheets in keeping with the convention adopted by the parties the court will refer to these as invoice invoice invoice invoice invoice and invoice each of the invoices contains a description of several different projects and concludes with the total costs of materials equipment and labor used for the projects listed on the invoice the costs listed at the end of each invoice however are not allocated among the various projects listed for example each invoice lists only the aggregate labor cost for all of the work listed the total labor cost for each invoice is not broken down to reflect the amount of labor cost for each individual project additionally most of the projects span more than one invoice for example work relating to the spring line appears on all of the invoices petitioner prepared the allocation document in anticipation of trial and offered it to supplement her testimony petitioner testified that the figures on the allocation document represent her estimates of how the costs on each invoice should be divided among the various projects listed on each invoice the allocation document lists a series of project categories estimates relating to each project category and the invoices to which each estimate relates petitioner argues that if the court finds that some of her expenditures are not deductible under sec_162 then the court should estimate under the so-called cohan_rule an amount for each project that would be deductible under sec_162 see 39_f2d_540 2d cir petitioner contends that the documents just described provide a sufficient basis for estimation while it is true that a court should allow the taxpayer some deductions if the taxpayer proves he is entitled to the deduction but cannot establish the full amount claimed 829_f2d_828 9th cir aff’g tcmemo_1986_223 the cohan_rule does not ‘require that such latitude be employed’ 939_f2d_874 9th cir quoting 245_f2d_559 5th cir aff’g in part rev’g in part tcmemo_1989_390 t o qualify for the estimation treatment under cohan the taxpayer must establish that he is entitled to some deduction id citing edelson v commissioner f 2d pincite 85_tc_731 w e must have some basis on which an estimate may be made as the court_of_appeals stated in cohan v commissioner f 2d pincite absolute certainty in such matters is usually impossible and is not necessary but a court should make as close an approximation as it can bearing heavily if it chooses upon the taxpayer whose inexactitude is of his own making the invoices mr schwartz provided to petitioner with respect to work completed in all relate to a single project rehabilitation of the burn area there is therefore no need for any estimate with respect to the only issue presented with respect to is whether the rehabilitation project is a capital improvement iv expenditures a spring line the court finds that no expenditures in relating in any way to the spring line are deductible under sec_162 because they must be capitalized under sec_263 petitioner alleges that the spring line was entirely replaced in with new black pipe petitioner testified that after the first replacement t he black poly pipe began leaking the first year it was put in ie and we replaced a section of it in the fall of and then when spring came along there were also new leaks that cropped up in the new black poly and we replaced those three locations so it just was an ongoing problem with the new black poly it was not holding there was water bubbling out of the ground we dug out from the point the water was bubbling out of the ground until we found the source of the leak which was at the joints petitioner and mr schwartz were unsure what the exact cause of the leaks was the only explanation offered was that the joints between the pipe sections were not secured to the pipe sections well enough to withstand the water pressure through the line the record does not show how much of the new black pipe was replaced in but mr schwartz’ testimony and invoices support petitioner’s testimony with respect to the work completed in invoice shows that three portions of the spring line were replaced with blue pipe early in petitioner testified that these three replacements amounted to feet of the line and mr schwartz’ testimony and invoice show that an additional big_number feet was also replaced with blue pipe in petitioner testified that the entire length of the line is big_number feet altogether the replacements in amounted to approximately of the line big_number big_number petitioner explained a s soon as we knew that the new black poly joints were failing regularly we decided to replace the remaining black poly pipe that we hadn’t replaced in and we finished the job in other words if the court takes petitioner at her word the spring line was replaced once completely in with new black pipe and then apparently was entirely replaced again between and with blue pipe on the basis of the entire record the court finds that the whole spring line was replaced at least once over the course of and on that point all the evidence is in agreement petitioner’s allegation however that the spring line was completely replaced twice is supported only by her own testimony which conflicts with mr schwartz’ testimony mr schwartz testified that when he replaced a portion of the spring line with blue pipe in to begin with it the black pipe he was replacing in was put in i don’t know how many years ago but a long time he also testified that he was not around when that black pipe was put in even though petitioner claimed mr schwartz began working for her in although mr schwartz did acknowledge that his memory was not perfect the court found him to be a credible witness if as mr schwartz’ testimony would suggest there was only one replacement of the spring line then the work mr schwartz completed in was part of a ‘general plan’ of rehabilitation modernization and improvement to completely replace the spring line a project petitioner took up in and completed in the costs of which must be capitalized wehrli f 2d pincite this is clear because the relevant asset ie the spring line was completely replaced the use of blue pipe to replace the old black pipe extended the life of the asset well beyond and the value of the spring line was increased because of the use of a new and better pipe with better joints petitioner argues that the life of the asset was not extended and that the value of the spring line was not increased yet it is difficult to understand how asset life and value could remain the same considering that the old crumbling and leaky pipe was entirely replaced with new and higher quality pipe petitioner argues that--even if the line was completely replaced only once-- replacement of the line was a repair or a repair in part because large discharges of water from the stubbs pad destroyed parts of the spring line in and and replacement was her only option but even if the complete replacement of the spring line described above was occasioned by a flood or a series of floods it would not change the result in 46_tc_477 an old dam was washed out by flooding and the court found that the construction cost of a replacement dam had to be capitalized we find no merit in petitioner’s contention that the expenditures in question were for the ‘repair’ of the old dam a part of which remained in the purgatoire river as an integral part of the overall irrigation system the record shows that the new dam was constructed feet downstream from the site of the former dam was of a different and sturdier type of construction and undoubtedly has a greater useful_life than the old dam the record indicates that highland and its stockholders had attempted to repair the old dam without success and then decided to build a new dam the court finds petitioner’s situation closely analogous whether the spring line ceased to work because of a flood or merely because of the passage of time petitioner ultimately decided to replace rather than repair the whole line with a different and sturdier pipe of greater value and useful_life than the pipe that was removed see wehrli f 2d pincite a n expenditure made for an item which is part of a ‘general plan’ of rehabilitation modernization and improvement of the property must be capitalized even though standing alone the item may appropriately be classified as one of repair in the alternative petitioner contends that the complete replacement was merely a conglomeration of repairs deferred from years in which she did not have the funds to complete repairs but this alternative argument fails for the same reason as the argument just addressed if petitioner did defer repairs for many years nevertheless she ultimately decided that complete replacement of the asset was the proper course of action therefore replacement of the spring line was a capital improvement even if the court were to accept for the sake of argument petitioner’s claim that the spring line was entirely replaced twice the expenditures petitioner made in were still part of a single general plan of rehabilitation while it is not altogether clear from her briefs petitioner’s argument appears to be petitioner completely replaced the spring line in under a plan of capital improvement that plan of capital improvement ended when the first replacement of the spring line was complete faulty joints and flooding required that the line be replaced again in and but the second replacement was merely a repair of the asset which had been installed in 4the court will address petitioner’s flooding argument more fully below but even if the spring line was replaced twice petitioner decided to entirely replace the spring line the second time rather than repair it the work in was therefore a capital improvement--it does not matter whether petitioner had no other option than to replace the line and in any event the work completed in was merely a continuation of the capital improvement begun in with the first replacement of the line unanticipated expenses that would be deductible as business_expenses if incurred in isolation must be capitalized when incurred pursuant to a plan of rehabilitation norwest corp v commissioner t c pincite citing 19_tc_32 if as petitioner claims the spring line was replaced twice because of failure of joints or because of flooding nevertheless all of these expenditures were unanticipated expenses_incurred in pursuit of the overall goal of the first plan of rehabilitation namely to replace the old spring line with a new and working spring line cf bank of houston v commissioner tcmemo_1960_110 tax ct memo lexi sec_175 at the code does not envision the fragmentation of an over-all project for deduction or capitalization purposes petitioner argues against this conclusion again contending that the alleged second replacement of the spring line or at least work done to a spring box and pressure tank specific components of the spring line were repairs required because of damage from large water flows across the property in respondent argues that petitioner has not established that these water flows ever occurred and that therefore petitioner has not met her burden to show that replacement of the line was a repair as the court will describe in the next few paragraphs after careful review of the record the court finds that petitioner has not met her burden to show that any water damage to the spring line was not a direct result of--and therefore an unanticipated expense relating to--her capital improvement program on the basis of consistent statements across the entire record the court is satisfied that relevant parts of petitioner’s property are on a relatively steep grade the surface is relatively loose and gravely over most of petitioner’s property and in and petitioner’s property experienced high amounts of rainfall petitioner testified that in we had heavy rains we also had flooding issues the high water ran longer and harder than normal petitioner explained that the spring head is in a gulch this gulch is visible on the map of the property that she provided see infra appendix exhs p 23-r according to petitioner’s map the spring head is toward the bottom of the gulch in the northern part of the gulch petitioner’s south field and the stubbs pad are above the spring head to the south-southwest the stubbs pad is to the south of petitioner’s south field it may be true that runoff from the stubbs pad went down through the gulch but given the topography of the southern portion of petitioner’s property it must also be true that the gulch naturally collects runoff from a portion of the southernmost part of petitioner’s land and from at least some of the land above her southern property line replacement of the entire spring line as petitioner claims occurred would have necessitated digging up the portion of the spring line in the gulch this conclusion is supported by the report compiled by the colorado oil_and_gas commission in response to petitioner’s report of an alleged stubbs pad spill the report states in physical investigations it was clear that a significant amount of water had flowed down the gully from the stubbs pond causing erosion of recently excavated ground and damaging the spring emphasis added that is the ground damaged by runoff in had been recently disturbed putting all this together the court concludes that--whether or not there was a discharge of water from the stubbs pad--petitioner has not met her burden to show that any damage to the spring line was anything other than an unanticipated expense relating to replacement of the spring line in petitioner dug a four- foot-deep trench5 to replace the pipe the first time in the process necessarily breaking up any surface vegetation or soil compaction that would naturally retard erosion and hold the soil in place she dug this ditch at the bottom of a gully that provides natural drainage on a relatively steep grade for at least a couple dozen acres and the ditch was roughly parallel to the natural direction of water flow off the bottom of the gully no evidence in the record indicates that any form of swale or retaining wall was installed above the spring head as might have been expected some or all of the recently disturbed gravelly soil at the top of the spring head was dislodged in by water flowing down the steep grade and through the gulch following a heavy rain petitioner replaced the soil in again no evidence indicates that any form of swale or retaining wall was installed above the spring head and according to petitioner it was again washed out in after another period of heavy rain considering these facts the court concludes that-- whether water was discharged from stubbs pad or not--petitioner has failed to establish that any work done to the spring line at the spring head after the initial replacement was anything other than continued efforts to prevent erosion that arose as a direct result of her plan of replacement 5petitioner testified that the trench was four feet deep a similar situation occurred in 25_tc_272 where the taxpayer constructed a drive-in theatre without including a drainage system for runoff from the parking area it became clear that the remodeled topography caused a material increase in runoff onto abutting properties as the court described id pincite within a year after petitioner had finished its inadequate construction of the drive-in theatre the need of a proper drainage system was forcibly called to its attention by one of the neighboring property owners and under the threat of a lawsuit filed approximately a year after the theatre was constructed the drainage system was built by petitioner who now seeks to deduct its cost as an ordinary and necessary business_expenses or as a loss the court held that construction of the drainage system was a capital_expenditure assuming that petitioner replaced the whole line in petitioner embarked on a plan at that time to replace whatever existed before with a working spring line just as the taxpayer in mt morris embarked on a plan to construct a drive-in theatre like that of the taxpayer in mt morris petitioner’s first attempt was inadequate because the joints failed for whatever reason and because the spring head eroded and mud washed into the line damaging the spring box and pressure tank among other things to complete her plan petitioner claims that in and she dug out the new black pipe and replaced it again with blue pipe--a more expensive higher quality pipe petitioner also claims she repeatedly replaced the newly disturbed soil on top of the spring head because the disturbed soil would not stay in place these efforts like the efforts of the taxpayer in mt morris were the result of the capital improvement project of the previous year and were necessary in this case to bring a plan of capital improvement ie complete replacement of the asset to working order therefore considering all the facts and circumstances the court concludes that the current case is more similar to mt morris than it is to for example such cases as 14_tc_635 lining basement walls with concrete to prevent seepage of oil from a neighboring property into the basement was a repair whose costs were immediately deductible or 39_tc_333 lining a pipe with concrete after acidic water wore away the previous lining was a repair whose costs were immediately deductible in those cases it was clear that the context in which the expenditures were made was one of repair whereas in this case there is a direct causal link between a clear plan of improvement and the subsequent temporally proximate unanticipated expenditures_for these reasons the court finds that all of the expenditures relating to the spring line must be capitalized and therefore are not deductible under sec_162 b access road washout petitioner also claims that flooding completely destroyed a portion of one of the roads on her property requiring her to replace it petitioner argues on brief when the storm water was released onto petitioner’s property a long portion of the access road from the spring to the south field was washed away the water came down and flowed south from the stubbs pad completely washing out the gravel and road it was as if it never existed because the damage was so bad mr schwartz’s testimony simply confirms what petitioner said about that portion of the access road which was that it was rebuilt citations of the record omitted by petitioner’s own admission therefore the work done on the access road was a complete replacement of that portion of the road rather than maintenance of an existing road like the dam in hunter v commissioner t c pincite described above the asset petitioner claims to have repaired had been completely washed away in other words this is not a case involving normal grading and regraveling of a dirt road or repair of minor weather damage rather the entire portion of the road that was destroyed had to be completely rebuilt from the ground up because by petitioner’s own admission the work on the access road as a result of flooding was a complete replacement of the portion of the road from the south field to below the spring it must be capitalized further petitioner has not provided evidence sufficient to demonstrate how much was spent on the access road project even if petitioner were to prevail on this issue there is not enough in the record to estimate an amount allocable to the access road project c aggregate cost of spring line and access road replacement petitioner describes the first project category on her allocation document as damage from stubbs well pad in her opening brief petitioner explains that this category comprises expenditures relating to r epair of damage to the spring line and access road caused by the water released from the stubbs well pad dollar_figure plus dollar_figure for the cost to repair the spring box petitioner describes the second project category on her allocation document as spring line repairs in her opening brief petitioner explains that this category comprises expenditures relating to o ther spring line repairs due to leaks and a tank blowout dollar_figure additionally the record reflects that petitioner also paid dollar_figure to mead fencing for fencing completed as part of the spring line replacement project for the reasons provided above all of the work on the spring line in both project categories and including the related fencing cost and the cost of repairing the spring box must be capitalized the replacement of the access road must also be capitalized in total dollar_figure is attributable to these two projects on the 6see infra note basis of petitioner’s allocation this amount may not be deducted under sec_162 d storage yard petitioner claims that dollar_figure was spent on construction of a storage yard and dollar_figure was spent on fencing work relating to the new_construction mr schwartz testified that the storage yard did not exist before he built it petitioner’s testimony supports mr schwartz’ testimony petitioner has not offered any argument that construction of the storage yard was anything other than a capital improvement moreover nothing in the record supports a finding that the cost of work done to the storage yard was for any kind of repair or other deductible expense petitioner’s implication appears to be that because she used the bare patch of earth where the storage yard now sits as a parking area before the new_construction the newly constructed yard is not a capital improvement because it is now used for the same purpose but new_construction on top of previously unimproved land is necessarily an improvement and consequently the costs must be capitalized therefore petitioner may not deduct under sec_162 the dollar_figure she estimated for the storage yard project e invoice in light of the foregoing analysis the court now completes its examination of petitioner’ sec_2010 expenditures by looking at each of the invoices in turn invoice references excavation in front of house which mr schwartz testified set a new grade around a garage near petitioner’s father’s house so that water would drain away from the garage the court finds that the cost of the new grade of the garage area is not deductible under sec_162 because setting the grade was a capital improvement to the garage and in any event the record does not demonstrate that this was anything other than a personal_expenditure in her allocation document petitioner attributes all the expenditures listed on invoice to the spring line project work done in relation to a high water ditch and tree cutting removal petitioner’s allocation document does 7the court understands setting a new grade to have a meaning different from grading a road when one sets a new grade around a building for example one is changing the level or pitch of the ground ie changing the subgrade grading a road on the other hand typically means putting a finished grade on the surface ie the subgrade remains generally unchanged the grading around the garage changed the subgrade because it changed the drainage pattern 8no evidence suggests that the new grade was anything other than a capital improvement and in any event it is unclear how setting a new grade could be anything other than a capital improvement 9mr schwartz testified that the tree cutting was part of the access road continued not allocate any expenditures from invoice to the new grade project around petitioner’s garage that is what appears to be a relatively substantial number of nondeductible expenditures listed on invoice is not accounted for in petitioner’s allocation document the court therefore finds that the allocation document does not accurately allocate the expenditures listed on invoice and accordingly the court disregards the allocation document with respect to invoice the record is otherwise devoid of any basis on which to estimate the number of deductible expenditures on invoice consequently petitioner may not deduct under sec_162 any of the expenses listed on invoice f invoice in her allocation document petitioner attributes all of the expenditures on invoice to the spring line project road maintenance repair of a culvert that was destroyed by flooding tree cutting removal digging holes for new grape plants and spreading manure on the south field the court has held above that expenditures included in the spring line project are not deductible under sec_162 petitioner has not argued that continued project already discussed as such it is a capital_expenditure expenditures_for digging holes for grapes plants are deductible and in any event sec_263a requires that those expenditures be capitalizeddollar_figure the court also concludes that none of the road maintenance expenditures on invoice are deductible a substantial portion of the road maintenance expenditures were for work done to driveways and work done around a new barn no evidence in the record suggests that the driveways are anything other than petitioner’s personal driveways the expenditures on driveways are therefore not deductible under sec_162 by reason of sec_262 mr schwartz testified that the barn was newly constructed and that before the work listed on invoice there was no gravel around the barn the court finds that the work done around the barn was part of the barn construction_project it was therefore a capital improvement and the costs may not be deducted under sec_162 because the record provides no basis for estimating how much of the road maintenance amount is attributable to nondeductible expenditures the court finds that the whole category is not deductible under sec_162 sec_263a requires that expenditures relating to tangible_personal_property produced by a taxpayer must be capitalized sec_263a provides an exception for a ny plant which has a preproductive_period of years or less but petitioner conceded during her testimony that grape vines have a preproductive_period of to years respondent concedes that the remaining expenditures listed ie those relating to repair of a culvert tree cutting and manure spreading are deductible under sec_162 and the court accepts respondent’s concessions respondent argues however that petitioner’s allocation of expenses to these items is not reasonable and therefore that no amount may be deducted the court notes that in addition to the expenditures listed on petitioner’s allocation document invoice also indicates that mr schwartz charged for moving equipment used in several of the projects on and off site and for hauling in a stockpile of road materialsdollar_figure that is like invoice invoice lists expenditures not accounted for in petitioner’s allocation document the court is satisfied however that petitioner is entitled to deduct dollar_figure under sec_162 with respect to the culvert tree cutting and manure spreading see cohan v commissioner f 2d pincite the court may estimate expenses if 11the record does not disclose exactly when and where these stockpiles were used there is an adequate basis for doing so dollar_figure in total therefore petitioner may deduct dollar_figure of the expenditures listed on invoice g invoice and invoice petitioner’s allocation document allocates all of the expenditures on invoices and invoice to the spring line and storage yard projects as described above the court has found that these expenditures are not deductible therefore none of the expenditures listed on these two invoices is deductible h invoice petitioner’s allocation document states that all expenditures listed on invoice are attributable to the storage yard project and to two separate but identically titled weather damage subcategories of damage from stubbs well pad as noted above petitioner has stated that damage from stubbs well pad consists entirely of expenditures relating to r epair of damage to the spring line and access road caused by the water released from the stubbs well pad accordingly because the court held above that expenditures relating to the storage yard access road and spring line projects are not deductible 12the court is satisfied that petitioner’s estimate of dollar_figure with respect to the culvert repair is accurate the court is also satisfied that petitioner has provided enough of a basis to estimate expenditures_for tree cutting and manure spreading in an amount which is approximately two-thirds of the amounts petitioner estimated under sec_162 no expenditures listed on invoice are deductibledollar_figure i invoice invoice lists work that was apparently a continuation of work listed on invoice ie the access road project as described above this portion of the expenditures is not deductible under sec_162 the invoice also lists expenditures petitioner concedes are not deductible because they were personal 13for the sake of completeness the court also notes that even if petitioner had not admitted that the access road project was a complete replacement of the portion of the road replaced the record provides no basis to estimate how much was spent on the access road and therefore petitioner may not deduct under sec_162 any amount relating to the access road it may be that petitioner meant the court to infer that one of the weather damage subcategories relates to the spring line project and one to the access road project but invoice also lists unrelated weather damage near petitioner’s father’s house so it may also be that one of the weather damage subcategories refers to that project and the other weather damage subcategory relates to both the spring line and access road projects additionally invoice lists expenditures not accounted for anywhere the invoice states that mr schwartz moved baskets of dirt and concrete forms established a grade around one of the houses and one of the garages and worked on a driveway these unallocated expenditures appear to be personal the record does not provide a basis for any other conclusion and therefore may not be deducted under sec_162 in short the court has carefully reviewed invoice and all related evidence and finds that as a result of the irregularities and ambiguities just described the record does not provide sufficient basis to make an estimate of the access road expenditures these personal expenditures are not accounted for anywhere in petitioner’s allocation document in addition to the access road and personal expenditures invoice also lists expenditures on a road from kuiper’s gate to the access road below the spring area ie kuiper road curiously petitioner’s allocation document indicates that kuiper gravel grade expenditures listed on invoice are a subcategory of damage from stubbs well pad as described above petitioner’s brief describes the damage from stubbs well pad category as comprising expenditures relating to the spring line and access road projects whereas mr schwartz clearly testified and petitioner’s map shows that kuiper road is a different road the court has carefully reviewed invoice and all related evidence and concludes that the irregularity with respect to the kuiper road expenditures and the unallocated personal expenditures appearing on invoice considerably undermine the allocation document with respect to this invoice the court finds as a result that there is insufficient evidence on which to make an estimate of deductible expenses and holds that none of the expenditures listed on invoice is deductible under sec_162 j mead fencing invoices as noted above expenditures on the two invoices from mead fencing relate to the spring line and access road projects and are therefore not deductible k conclusion in sum for petitioner may deduct dollar_figure out of the dollar_figure disallowed by respondent the remainder is not deductible under sec_162 v expenditures as petitioner claims the only work for which a deduction was claimed in involved removing burned tree stumps and boulders from the burn area petitioner testified that the reason for removing the stumps and boulders was to bring the land back to productive use following a fire petitioner offered no argument in her opening brief to address whether the expenditures may be deducted the court could therefore deem petitioner to have waived or conceded this issue but will nevertheless consider the merits petitioner testified that the burn area rehabilitation project is going to be a long-term process decades before it even grows forage as it would normally do in that area respondent’s opening brief argues that the expenditures are part of a plan of rehabilitation under wehrli f 2d pincite in her answering brief petitioner argues that respondent has offered no evidence of a plan of rehabilitation the expenditures did not improve the land or the value of the land the work was not extensive the work was not directed at adapting the burn area to a new or different use and the expenditures are repairs under r r hensler v commissione73_tc_168 the court will address each argument briefly first the burden is on petitioner to prove her case respondent is not required to offer evidence to prove that petitioner had a formal plan moreover the evidence in this case clearly shows that petitioner has developed a plan of rehabilitation for the burn area petitioner said as much second petitioner clearly thinks that the expenditures will improve over a very long period both the land and the value of the land it is difficult to understand why petitioner would have spent dollar_figure otherwise third the work was clearly extensive as it involved removal of stumps and boulders at significant expense from the entire burn area which petitioner testified comprises about acres fourth petitioner testified that before the fire the burn area was used for shade and privacy for the property shade and a little bit of grazing for horses or cattle the court understands this statement to mean that a small portion of the burn area was used for grazing before the fire and the rest of the burn area had no relation to petitioner’s businessdollar_figure after the fire petitioner cleared the whole 26-acre area for future use in the production of forage that is before the fire a small portion of the area was used for grazing and forage whereas after the fire the whole area was converted to that use on these facts the court is unable to conclude that petitioner’s expenditures did not adapt a significant portion of the land to a new use accordingly the court rejects petitioner’s argument that her plan of rehabilitation did not adapt the area to a new or different use finally with respect to petitioner’s last argument r r hensler v commissioner t c pincite involved repair of machinery after damage from a flood--as the court described m achinery and equipment used directly in the conduct of the taxpayer’s business was damaged by a flood and the expenditures were made to recover and repair the equipment for further use in the business how long the equipment would be used after it was repaired is not apparent from the record but a major portion of it would apparently be used only to complete the contract and the repairs did not extend its useful_life or improve it over its condition prior to the flood r r hensler is distinguishable because a major portion of the repairs held to be deductible in that case served to complete the immediate contract whereas as described above petitioner appears to have changed her use of the property from 14petitioner provided no clearer statement explaining the use of the burn area before and after the fire mostly undeveloped land before the fire to forage or pasture land after the fire--i e some substantial portion of the expenditures appears to have been directed at developing a business use for the burn area accordingly the court sustains respondent’s determination that petitioner may not deduct under sec_162 any of the dollar_figure of deductions disallowed in the notice_of_deficiency vi sec_6662 penalty sec_6662 imposes a penalty of on the portion of an underpayment attributable to any one of various factors including n egligence or disregard of rules or regulations and a ny substantial_understatement_of_income_tax sec_6662 and b and dollar_figure respondent has determined a sec_6662 penalty on petitioner’ sec_2010 underpayment for both reasons 15respondent has the burden of production with respect to penalties sec_7491 in graev v commissioner t c ___ date supplementing and overruling in part graev v commissioner t c ___ date the court held that showing compliance with sec_6751 is part of the commis- sioner’s burden of production under sec_7491 for those penalties to which sec_6751 applies this case was submitted before these developments consequent- ly the parties have not addressed the application of sec_6751 to this case in the light of graev it is however unnecessary to consider whether the requirement of sec_6751 applies or is met in this case because on the basis of the specific facts of this case and for the reasons specified below the court has determined that the sec_6662 penalty does not apply a penalty under sec_6662 does not apply to any part of an underpayment_of_tax if there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion sec_6664 petitioner bears the burden of proving reasonable_cause and good_faith see 116_tc_438 circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs respondent determined a sec_6662 penalty with respect to only petitioner was ultimately incorrect in her attempt to claim the deductions the court has disallowed with respect to considering all of petitioner’s testimony and the documentary_evidence she submitted the court is nevertheless satisfied that even though she spent extensive time and effort researching and preparing her tax_return petitioner honestly misunderstood both the facts and the law applicable to her case taking into account petitioner’s relative inexperience preparing tax returns her lack of knowledge with respect to the sometimes complicated issue of whether an expenditure must be capitalized and the fact that she did have extensive records showing in detail the expenditures that had been made the court concludes on the basis of the entire record that petitioner has shown reasonable_cause and good_faith with respect to her entire underpayment accordingly the court does not sustain the sec_6662 penalty to reflect the foregoing an appropriate order will be issued and decision will be entered under rule exhibit 17-p appendix aerial map legend damage from wpx stubbs well pad spring line repairs road maintenance high water ditch damage tree cutting removal grape holes south field manure spread storage yard mead fencing repairs burn area exhibit 23-r
